ON MOTION TO DOCKET AND DISMISS AS TO DR. OSCAR W. CONNER AND McCLAIN BOWMAN
JONES, Justice:
There is filed a motion to docket and dismiss this appeal insofar as Dr. Oscar W. Conner and Mr. McClain Bowman are concerned.
In the lower court Dr. Conner and Mr. Bowman were defendants. As to them the original bill was dismissed.
Judgment was rendered in favor of the complainants against the co-defendant Kel-ton G. Lowery.
The complainants (Mrs. Sennett Conner, et al) have not appealed from the dismissal as to Dr. Conner and Mr. Bowman (having made no attempt to file bond) although notice to the stenographer seems to have been given, and their counsel has filed herein a statement to the effect that complainants have not attempted to appeal.
The co-defendant, Lowery, has appealed and the record is here.
In view of the fact there is no appeal nor attempted appeal from the decree dismissing as to Dr. Conner and Mr. Bowman, there is nothing to docket as to them. We cannot dismiss a non-existent appeal.
The motion to docket and dismiss is itself dismissed and the matter remains in the status as disclosed by the record.
Motion to docket and dismiss denied and dismissed.
All justices concur.